Citation Nr: 0721257	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-36 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
December 1959.  The veteran died in April 2004.  The 
appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that, among other things, denied service connection 
for cause of the veteran's death.  The appellant filed a 
timely appeal of this determination to the Board.

In December 2006,  the appellant testified before the 
undersigned Veterans Law Judge at the local regional office.  
Subsequent to the hearing, the appellant submitted additional 
records without a waiver of RO consideration.  These records, 
however, are copies of records already associated with the 
veteran's claims file.  A remand for RO consideration of this 
evidence is therefore unnecessary.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2004 at the age of 63; the 
immediate cause of the veteran's death as shown on the death 
certificate was chronic obstructive pulmonary disease, due to 
or as a consequence of cor pulmonale, due to or as a 
consequence of the veteran being a smoker; no other 
significant conditions contributing to death where listed; an 
autopsy was performed with findings indicating that the 
veteran died of arteriosclerotic and hypertensive heart 
disease and chronic obstructive pulmonary disease with 
evidence of emphysema.

2.  At the time of the veteran's death, he was service-
connected for residuals of musculospiral nerve injury, right, 
evaluated as 20 percent disabling; post-operative residuals 
of wound lacerated anterior surface right arm with severance 
of long head of biceps, evaluated as 10 percent disabling; 
moderately disfiguring scar of the forehead and nose, 
evaluated as 10 percent disabling; scar of the anterior 
chest, evaluated as 10 percent disabling; scars of the left 
wrist and hand, evaluated as noncompensable; and history of 
injury to right shoulder with degenerative arthritis/first 
degree separation, evaluated as 20 percent disabling; the 
veteran's combined evaluation was 50 percent.

3.  The evidence does not show that the veteran's fatal 
chronic obstructive pulmonary disease and/or arteriosclerotic 
and hypertensive heart disease had their onset during 
service, or that these disorders were otherwise related to a 
disease or injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.312 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in August and December 2004, and 
March and September 2005, the RO notified the appellant of 
the evidence needed to substantiate her claim and offered to 
assist her in obtaining any relevant evidence.  The appellant 
was also notified of what evidence she needed to submit and 
what evidence VA would try to obtain.  The appellant was 
invited to send additional relevant evidence to VA and was 
advised of the basic law and regulations governing the claim, 
the cumulative information and evidence previously provided 
to VA (or obtained by VA on the appellant's behalf), and the 
basis for the decisions regarding the claim.  The appellant 
was provided with adequate notice of the evidence, which was 
not of record, that was necessary to substantiate the claim, 
and also of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the 
appellant's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies to the matter at hand.  Despite the inadequate 
notice provided to the appellant on these latter two 
elements, however, the Board finds no prejudice in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
supra.   In this regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment reports, the veteran's 
certificate of death and autopsy report, the appellant's 
testimony before the Board, and statements submitted by the 
appellant and her representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on April [redacted], 2004 at the age of 63.  The immediate cause 
of the veteran's death as shown on the death certificate was 
chronic obstructive pulmonary disease, due to or as a 
consequence of cor pulmonale, due to or as a consequence of 
the veteran being a smoker.  No other significant conditions 
contributing to death where listed.  An autopsy was performed 
and copy of the report has been associated with the veteran's 
claims file.  The autopsy report indicated that the veteran 
died of arteriosclerotic and hypertensive heart disease and 
chronic obstructive pulmonary disease with evidence of 
emphysema.

At the time of the veteran's death, he was service-connected 
for residuals of musculospiral nerve injury, right, evaluated 
as 20 percent disabling; post-operative residuals of wound 
lacerated anterior surface right arm with severance of long 
head of biceps, evaluated as 10 percent disabling; moderately 
disfiguring scar of the forehead and nose, evaluated as 10 
percent disabling; scar of the anterior chest, evaluated as 
10 percent disabling; scars of the left wrist and hand, 
evaluated as noncompensable; and history of injury to right 
shoulder with degenerative arthritis/first degree separation, 
evaluated as 20 percent disabling.  The veteran's combined 
evaluation was 50 percent.

In this case, the appellant contends that the veteran's death 
was cause by a condition that had its onset in service.  The 
veteran's service medical records indicate that the veteran 
was involved in an automobile accident in November 1959 in 
which he injured his right arm, scalp and bridge of his nose, 
his right anterior chest wall, and his left had.  The 
veteran's service records also note that the veteran had a 
cyst excised from his perineal and sinus tract in October 
1958, that he sustained a contusion of his right knee in July 
1959, and that he suffered recurrent abscesses of the 
perianal.  There are no complaints regarding lung or heart 
conditions noted in the veteran's service medical records.

Post-service medical records show treatment for asthma, 
chronic obstructive pulmonary disease, peptic ulcer disease 
with a history of  gastrointestinal bleed, cerebrovascular 
accident, anemia, borderline hypertension, and 
diverticulosis.  The veteran was also noted to have smoked 
for over 50 years.  None of the veteran's post-service 
records, however, indicate that the veteran's fatal chronic 
obstructive pulmonary disease, or heart condition as noted in 
the veteran's autopsy report, had its onset in service.  

In addition to the foregoing, the appellant contends that the 
veteran suffered from a headache condition prior to his death 
and that these headaches were manifestations of a condition 
that contributed to the veteran's death.  The veteran's post-
service medical records do indicate that the veteran 
complained of headaches, but there is no indication in these 
records that a condition manifested by headaches existed in 
service or contributed to the veteran's death in any way.

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service.  Service connection will be granted to a 
veteran that develops a lung condition in service or a heart 
condition in service or within one year of service.  38 
C.F.R. § 3.303, 3.307, 3.309.  Here, the evidence does not 
show that the veteran was found to have a lung condition in 
service or hypertension or a heart condition in service or 
within one year after service.  And none of the veteran's 
post-service medical records indicate that the veteran's 
chronic obstructive pulmonary disease or heart condition, as 
noted in the veteran's autopsy report, had their onset in 
service or within one year of service, nor is there any other 
evidence that the veteran's death was caused by the veteran's 
service, or any other disease or incident of service origin.  

In this regard, the Board notes that notes that the appellant 
has not been afforded a VA medical opinion in order to 
address whether the veteran's death was caused by a disease 
or incident of service origin. Under the VCAA, VA is obliged 
to provide a medical opinion when the record contains 
competent evidence that the veteran had a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent, and the appellant is required to show some 
causal connection between the disability and the veteran's 
military service.  Wells v. Principi, 326 F.3d 1381, 1338 
(Fed. Cir. 2003).  A disability alone is not enough.  Id.  

In this case, the record contains medical evidence showing 
the cause of the veteran's death, but no medical evidence 
indicating that such conditions were related to the veteran's 
active duty service.  38 C.F.R. § 3.159(c)(4) (2002); see 
also Wells v. Principi, 326 F.3d 1381 (2003); Charles v. 
Principi, 16 Vet. App. 375 (2002).  The Board therefore 
concludes that a VA medical opinion was not necessary in this 
case.

The Board also notes that the veteran's death from chronic 
obstructive pulmonary disease was due to or as a consequence 
of cor pulmonale and due to or as a consequence of the 
veteran being a smoker.  The record also notes that the 
veteran was a 50 plus year smoker, who quit the habit only a 
few years prior to his death.  This would indicate that the 
veteran was a smoker in the service, possibly linking this 
in-service habit with his death.  38 U.S.C.A. § 1103, 
however, provides that a veteran's disability or death shall 
not be considered to have resulted from personal injury 
suffered or disease contracted in the line of duty on the 
basis that it resulted from injury or disease attributable to 
the use of tobacco products by the veteran during the 
veteran's service. 38 U.S.C.A. § 1103.  For claims received 
by VA after June 9, 1998, a disability or death will not be 
considered service-connected  on the basis that it resulted 
form injury or disease attributable to the veteran's use of 
tobacco products during service.  38 C.F.R. § 3.300; see also 
Kane v. Principi, 17 Vet. App. 97, 101 (2003) (plain language 
of statute expresses Congressional intent to no longer award 
service connection for a veteran's death that results from 
service-connected disease that was capable of being 
attributed to the use of tobacco products during the 
veteran's service).  The veteran's smoking therefore cannot 
be used in this case as a basis for awarding service 
connection for cause of his death.
 
In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 


ORDER

The claim for service connection for the cause of the 
veteran's death is denied




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


